                                IN THE UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF TENNESSEE
                                          AT GREENEVILLE

       KOVA BRISTOL TENN 1894, LLC,                            )
       A Florida Limited Liability Company,                    )
                                                               )
               Plaintiff,                                      )
                                                               )
       v.                                                      )      Docket No. 2:19-cv-00084
                                                               )
       BRISTOL PRESERVATION, LLC,                              )
       A Tennessee Limited Liability Company,                  )
                                                               )
               Defendant.                                      )


            MEMORANDUM OF LAW IN SUPPORT OF BRISTOL PRESERVATION, LLC’S
                      MOTION FOR JUDGMENT FOR POSSESSION


              Defendant and Counter-Plaintiff, Bristol Preservation, LLC (“Bristol Preservation”),

   pursuant to Federal Rule of Civil Procedure 64 and Tennessee Code Annotated Section 29-18-101

   et seq., respectfully submits the following memorandum of law to aid the Court in deciding the

   issues presented by Bristol Preservation’s Motion for Judgment for Possession. Bristol

   Preservation would show as follows:

                                                  INTRODUCTION

              Bristol Preservation is the landowner of Tennessee’s oldest golf country club, the Country

   Club of Bristol (“Country Club”). 1 (Aff. Mitch Walters 2 ¶¶ 5-6). In an attempt to revitalize the

   Country Club, Bristol Preservation entered into a lease agreement with KOVA Bristol Tenn 1894,

   LLC (“KOVA”) on April 10, 2018 (“Lease”), to operate the Country Club. [See generally Doc.



   1
       The “Country Club” shall refer to all of the Leased Premises, as that term is defined by Lease Paragraph 1(a) and
       Exhibit A to the Lease.
   2
       Mr. Walters’s Affidavit is filed contemporaneously herewith.




Case 2:19-cv-00084-DCLC-CRW Document 16 Filed 08/05/19 Page 1 of 17 PageID #: 114
   1-1]. In exchange for the tenancy and possession of the Country Club, KOVA agreed to pay rent,

   taxes, and utilities, maintain insurance, and operate the Country Club in a professional and

   competent manner. [Doc. 1-1, PageID ## 17-18, 21-22, 26]. For a full year after KOVA took

   possession of the Country Club, it has failed to perform these obligations. [See generally Doc. 9].

   In essence, KOVA would like to profit from Bristol Preservation’s property without fulfilling its

   obligations under the Lease. Accordingly, Bristol Preservation asks that this Court enforce the

   terms of the Lease, apply Tennessee’s Forcible Entry and Detainer Statutes, and issue a judgment

   for possession accompanied by a writ of possession.

                                          FACTUAL BACKGROUND

             Beginning in the fall of 2017, Bristol Preservation—relying on KOVA’s representations

   that it had an extensive history of successful golf course management—began discussions with

   KOVA; whereby, KOVA would operate and manage the entire Country Club. (Aff. Mitch Walters

   ¶¶ 7-9). As a result of these conversations, KOVA proposed initial terms for a lease agreement,

   in which KOVA would lease, operate, and manage the Country Club, pay taxes and rent, maintain

   insurance, and provide “all architectural, engineering and design plans and specifications and cost

   estimate” for renovations to the Country Club. (Id. at ¶ 10). In exchange, Bristol Preservation

   would lease the Country Club to KOVA and perform a scope of work that was mutually agreed

   upon by both parties. (Id. at ¶ 11).

             As the relationship progressed, principals from KOVA, including Rick Rainville, Bill

   Delayo, Tracy Bradbury, and Jim Magnusson, performed multiple inspections of the Country

   Club. 3 (Id. at ¶ 12). Even after these inspections, KOVA continued to represent that it would be




   3
       Anthony Emma, the CEO and managing member of KOVA Companies, only visited the Country Club once, even
       though he was repeatedly asked to visit the County Club to clarify and agree upon the scope of work. (Id.).




Case 2:19-cv-00084-DCLC-CRW Document 16 Filed 08/05/19 Page 2 of 17 PageID #: 115
   able to successfully manage, operate, and improve the Country Club. (Id. at ¶ 13). Relying on

   these continued representations, and prior to the execution of the Lease, Bristol Preservation began

   work on the Country Club in accordance with the proposed lease terms to keep the relationship

   moving forward. (Id. at ¶ 14-17). Bristol Preservation worked with Taff & Frye Co., Inc. to test

   the air quality of the Country Club and remediate mold- and asbestos- containing materials in the

   Country Club. (Id. at ¶ 14). Likewise, Bristol Preservation hired Jack Kite Co. to perform an

   HVAC assessment and repair the defects. (Id. at ¶ 15). Bristol Preservation also engaged

   Abingdon Roofing Co. to replace the roof on the clubhouse at the Country Club. (Id. at ¶ 16).

          By April 10, 2018, when the parties executed the Lease, Bristol Preservation gave KOVA

   immediate possession of the Country Club with all pre-Lease obligations completed. (Id. at ¶ 18).

   In fact, Bristol Preservation gave KOVA possession of the Country Club in mid-March, prior to

   the execution of the Lease, to allow KOVA the opportunity to prepare for the upcoming golf

   season. (Id.). Moreover, Bristol Preservation agreed to abate rent for mid-March and April 2018

   to allow KOVA to obtain additional cash flow. (Id. at ¶ 19). When KOVA requested that June

   2018 rent abate, Bristol Preservation agreed but only on the understanding that payment of all rent

   and property taxes would begin in July 2018. (Id.).

          To that end, and in exchange for these pre-Lease obligations, as well as post-Lease

   obligations, KOVA agreed to perform several promises. KOVA agreed to pay all taxes for the

   Country Club. [Doc. 1-1, PageID #22]. The 2018 property taxes for the Country Club were

   $13,230 (Sullivan County; due on February 28, 2019) and $11,213 (City of Bristol; due on January

   7, 2019). (Aff. Mitch Walters ¶ 50). KOVA also agreed to three separate rent obligations:

      •   Fixed Rent - $75,000 per annum, payable in equal monthly installments of $6,250,
          due on or before the 15th day of each month and commencing on June 1, 2018




Case 2:19-cv-00084-DCLC-CRW Document 16 Filed 08/05/19 Page 3 of 17 PageID #: 116
         •   Monthly Percentage Rent – Five percent of Tenant’s Gross Revenue for the
             preceding month, 4 due on or before the 15th day of each month, and commencing
             on May 1, 2018

         •   Food and Beverage Rent – Five percent of Food and Beverage Gross Revenue for
             the preceding month, 5 due on or before the 15th day of each month, and
             commencing on April 1, 2018

   [Doc. 1-1, PageID ##17-18]. These payments were due without demand to the office of Bristol

   Preservation. [Doc. 1-1, PageID #18]. Moreover, the Lease required KOVA to maintain (1)

   commercial general liability insurance for occurrences on the Country Club, (2) an “All Risk” or

   “Special Form” policy of insurance, and (3) worker’s compensation insurance. [Doc. 1-1, PageID

   #26]. Finally, KOVA promised to “manage and operate the Golf Course, Clubhouse, and other

   facilities located at the Leased Premises on a continual basis through the term of this Lease and in

   a professional and competent manner, consistent with the management and operational practices

   at golf courses similar to Golf Course in Tennessee and surrounding areas.” [Doc. 1-1, PageID

   #9].

             Even though KOVA materially breached the Lease by failing to perform these obligations

   (as described more fully below), Bristol Preservation continued to perform under the Lease. (Aff.

   Mitch Walters ¶¶ 20-34). After KOVA took possession of the Country Club, Bristol Preservation

   engaged multiple contractors to perform the work required by Lease Paragraph 7. (Id. at ¶ 20).

   For example, Bristol Preservation offered KOVA two choices for general contractors— J. A. Street

   & Associates (“JASA”) and Burwil Contractors. (Id. at ¶ 21). KOVA chose to use JASA for the

   remodeling projects, and Bristol Preservation engaged JASA to begin work on the Country Club.

   (Id.). Bristol Preservation then approved a number of work requests related to the Country Club



   4
       Tenant’s Gross Revenue is defined in Lease Paragraph 5(b). [Doc. 1-1, PageID #17].
   5
       Tenant’s Food and Beverage Gross Revenue is defined in Lease Paragraph 5(c). [Doc. 1-1, PageID #17].




Case 2:19-cv-00084-DCLC-CRW Document 16 Filed 08/05/19 Page 4 of 17 PageID #: 117
   clubhouse, kitchen, bathrooms, exterior, and roofing. (Id. at ¶ 22). In fact, Mr. Walters stressed

   to JASA the “sense of urgency” to complete the work “in order for KOVA to receive a certificate

   of occupancy” and requested that JASA maintain “communication and updates moving

   [forward].” (Id. at ¶ 23).

          While KOVA has alleged that Bristol Preservation did not perform the required work,

   Bristol Preservation has done everything in its power to direct, approve, and pay for the work

   required by the Lease. (Id. at ¶ 24). Moreover, Bristol Preservation has performed multiple

   renovations and repairs that were outside of its Lease obligations—e.g., removal of a wall between

   the bar and lobby; part of the complete demolition of an upstairs clubhouse restroom; removal of

   kitchen equipment; removal of a wall to the downstairs restaurant; adding ceiling tiles in the lower

   level of the clubhouse; and adding new toilets in the lower level. (Id. at ¶ 25). These additional

   renovations and repairs were directed by KOVA, and KOVA agreed to reimburse Bristol

   Preservation for these expenses. (Id.). To date, KOVA has not reimbursed Bristol Preservation

   for these expenses. (Id.).

          Even after KOVA began directly communicating with JASA and dictating the scope of the

   work, Bristol Preservation remained responsive and attempted to work with KOVA. (Id. at ¶ 26).

   These direct communications between KOVA and JASA were to the exclusion of Bristol

   Preservation, and KOVA unilaterally requested that JASA complete work outside the scope of

   Bristol Preservation’s responsibilities. (Id.). For example, KOVA asked JASA to repair clogged

   toilets that resulted from a golf event at the Country Club organized and operated by KOVA. (Id.).

   At some point after KOVA excluded Bristol Preservation from its discussions with JASA, KOVA

   ceased communications with JASA. (Id. at ¶ 27). KOVA has never explained why it ceased

   communications. (Id.).




Case 2:19-cv-00084-DCLC-CRW Document 16 Filed 08/05/19 Page 5 of 17 PageID #: 118
          To ensure that KOVA had every chance for success in remodeling the Country Club, Mr.

   Walters provided Rick Rainville with the names of interior designers and asked that he accompany

   Mr. Walters and his wife for dinner at several golf clubs and restaurants in the Banner Elk, North

   Carolina area (approximately an hour from Bristol, Tennessee). (Id. at ¶ 28). Despite multiple

   offers, Mr. Rainville never followed through on these opportunities. (Id.). Additionally, Mr.

   Walters took Mr. Rainville and several other KOVA representatives to the Virginian and The Olde

   Farm, other upscale golf clubs in the area, to give KOVA ideas of how other area venues were

   designed and succeeding. (Id. at ¶ 29). In another attempt to complete the redesign of the interior

   of the clubhouse, Bristol Preservation agreed to speak with a design firm from Nashville. (Id. at ¶

   30). Nonetheless, this firm, nor any other interior design firm, never contacted any agent of Bristol

   Preservation. (Id.).

          In December 2018, after failing to meet its December rent and tax obligations, KOVA

   emailed Bristol Preservation a design proposal from Burwil Construction. (Id. at ¶ 31). Bristol

   Preservation agreed to proceed with these design proposals if KOVA would first meet its

   contractual obligations. (Id.). KOVA refused. (Id.). In January 2019, Mr. Walters met with

   Anthony Emma at KOVA’s offices in Naples, Florida in an attempt to reach an agreement on the

   scope of work and the resumption of KOVA’s rent payments under the Lease. (Id. at ¶ 32). Again,

   KOVA refused to perform its Lease obligations. (Id.). In February 2019, Mr. Walters attempted

   to arrange another meeting with Mr. Emma in Naples, Florida, but Mr. Emma refused to discuss.

   (Id. at ¶ 33). In fact, when KOVA represented that it would meet with Bristol Preservation at the

   Country Club if Bristol Preservation paid for additional kitchen equipment that Bristol

   Preservation was not required to pay for under the Lease and an exorbitant water remediation bill,




Case 2:19-cv-00084-DCLC-CRW Document 16 Filed 08/05/19 Page 6 of 17 PageID #: 119
   Bristol Preservation satisfied these requests. (Id.). Nonetheless, KOVA refused to meet to discuss

   the scope of work. (Id.).

             To date, Bristol Preservation has spent over $200,000 in improving the Country Club. (Id.

   at ¶ 34).

                                                    ARGUMENT

       I.    KOVA has materially breached the Lease by failing to pay taxes.

             Lease Paragraph 12 obligates KOVA to pay all taxes for the Country Club. [Doc. 1-1,

   PageID # 22]. The 2018 property taxes for the Country Club were $13,230 (Sullivan County; due

   on February 28, 2019) and $11,213 (City of Bristol; due on January 7, 2019). (Aff. Mitch Walters

   ¶ 50). Prior to execution of the Lease, KOVA agreed “to pay a monthly reimbursement, to Bristol

   Preservation (Lessor), for amortized state and local real estate taxes for the leased property.” (Id.

   at ¶ 51). On multiple occasions, Bristol Preservation demanded that KOVA pay its monthly

   reimbursement for taxes. (Id. at ¶ 52). After failing to pay these taxes, Mr. Walters reminded

   KOVA of its obligations on January 7, 2019. (Id. at ¶ 53). To date, KOVA has failed to pay these

   taxes, and Bristol Preservation has had to meet these obligations. 6 (Id. at ¶ 54).

             KOVA’s failure to pay taxes under the Lease constitutes a material breach. Cain, 914

   S.W.2d at 454. In fact, the Tennessee Supreme Court specifically rejected the position that “the

   nonpayment of rent or taxes would result . . . in a suit for payment of rent, interest and costs” only,

   not possession. Id. at 456. Instead, the court held that a party could regain possession of the

   property for the failure to pay taxes. Id. at 459; see also Boyd v. Berrier, No. E2000-02546-COA-




   6
       Bristol Preservation last notified KOVA of its breaches on July 2, 2019. (See July 2, 2019, Letter attached as
       Exhibit A to Bristol Preservation’s Motion for Judgment for Possession). KOVA failed to cure these breaches
       within 30 days. [See Doc. 1-1, PageID #24 (allowing 30 days for KOVA to cure)].




Case 2:19-cv-00084-DCLC-CRW Document 16 Filed 08/05/19 Page 7 of 17 PageID #: 120
   R3-CV, 2001 WL 840297, at *1 (Tenn. Ct. App. July 26, 2001) (landlord was restored to

   possession of its property following tenant’s failure to pay taxes).

              KOVA’s failure to pay taxes is a material breach, and Bristol Preservation is entitled to

   retake possession of the Country Club.

       II.    KOVA has materially breached the Lease by failing to pay rent.

              KOVA had three separate rent obligations:

          •   Fixed Rent - $75,000 per annum, payable in equal monthly installments of $6,250,
              due on or before the 15th day of each month and commencing on June 1, 2018

          •   Monthly Percentage Rent – Five percent of Tenant’s Gross Revenue for the
              preceding month, 7 due on or before the 15th day of each month, and commencing
              on May 1, 2018

         •    Food and Beverage Rent – Five percent of Food and Beverage Gross Revenue for
              the preceding month, 8 due on or before the 15th day of each month, and
              commencing on April 1, 2018

   [Doc. 1-1, PageID ##17-18]. These payments were due without demand to the office of Bristol

   Preservation. [Doc. 1-1, PageID #18]. KOVA has made only one on-time Fixed Rent payment

   and one percentage rent payment. (Aff. Mitch Walters ¶ 47). To date, KOVA is in arrears in the

   amount of $76,250, excluding its obligations for Monthly Percentage Rent and Food and Beverage

   Rent. 9 (Id. at ¶ 49).

              After failing to make any rent payments by August 2018, Mr. Walters emailed Anthony

   Emma, a principal of KOVA, and requested an explanation for why rent had not been paid. (Id.

   at ¶¶ 35-36). Mr. Emma expressed concern over work not being completed in a timely manner.

   (Id. at ¶ 37). On September 4, 2018, Mr. Walters demanded an explanation for why rent (and


   7
       Tenant’s Gross Revenue is defined in Lease Paragraph 5(b). [Doc. 1-1, PageID #17].
   8
       Tenant’s Food and Beverage Gross Revenue is defined in Lease Paragraph 5(c). [Doc. 1-1, PageID #17].
   9
       These percentage rents are not presently calculable because KOVA has never provided information regarding its
       Gross Revenue or Food and Beverage Gross Revenue. (Aff. Mitch Walters ¶ 48).




Case 2:19-cv-00084-DCLC-CRW Document 16 Filed 08/05/19 Page 8 of 17 PageID #: 121
   taxes) had not been paid through September 2018. (Id. at ¶ 38). Despite KOVA’s stated concerns

   about Bristol Preservation’s performance of work, Rick Rainville, a principal of KOVA, emailed

   Bristol Preservation and promised that it “fully anticipate[d] paying the pro-rate[d] rent for

   September the end of this week”—i.e., September 7, 2018. (Id. at Exhibit 7). Mr. Walters then

   followed up with KOVA via phone and Mr. Rainville stated that the “flag was in the ground” and

   rent payments would commence. (Id. at ¶¶ 38-39). This phone call was confirmed via email on

   September 6, 2018, in which Mr. Walters memorialized that “KOVA will start the monthly lease

   payment, the monthly property tax payment and the monthly sales% payment this month (

   September 2018).” (Id. at ¶ 40). After missing its self-imposed deadline, Mr. Rainville emailed

   again on September 14 to introduce KOVA’s Corporate Controller who would be responsible for

   “electronic process for future lease rent payments for The Golf Club of Bristol.” (Id. at ¶ 41).

          Though being woefully late, KOVA made its first Fixed Rent payment on October 4, 2018.

   (Id. at ¶ 42). This first payment included $5,000 for September’s Fixed Rent. (Id.). The payment

   was deficient by $1,250 and late by almost three weeks. (Id. at ¶ 43). On October 18, 2018, three

   days after it was due, KOVA made its full October Fixed Rent payment. (Id. at ¶ 44). On

   November 13, 2018, KOVA made its full November Fixed Rent payment, which also included

   $3,750 in percentage rent. (Id. at ¶ 45). KOVA has made no additional rent payments. (Id. at ¶

   46).

          Where a tenant fails to timely pay rent, the landlord is “deprived of a significant inducement

   to the making of the lease” and may seek a writ of possession from the Court. White v. Jenkins,

   No. E2002-00275-COA-R3-CV, 2002 WL 31106423, at *2 (Tenn. Ct. App. Sept. 23, 2002)

   (internal quotations omitted); see also Lee v. Stanfield, No. E2008-02168-COA-R3-CV, 2009 WL

   4250155, at *10 (Tenn. Ct. App. Nov. 30, 2009) (failure to pay rent constituted unlawful detainer).




Case 2:19-cv-00084-DCLC-CRW Document 16 Filed 08/05/19 Page 9 of 17 PageID #: 122
   In the 17 months KOVA has occupied the Country Club, it has made one on-time Fixed Rent

   payment, one percentage rent payment, and has provided no documentation on Tenant’s Gross

   Revenue or Food and Beverage Gross Revenue. 10 (Aff. Mitch Walters ¶ 47). KOVA’s failure to

   pay rent constitutes a material breach, and Bristol Preservation is entitled to possession.

   III.       KOVA has materially breached the Lease by failing to maintain adequate insurance.

              Lease Paragraph 32 required KOVA to maintain (1) commercial general liability insurance

   for occurrences on the Country Club, (2) an “All Risk” or “Special Form” policy of insurance, and

   (3) worker’s compensation insurance. [Doc. 1-1, PageID #26]. While it has maintained property

   loss coverage, in accordance with Lease Paragraph 32(b), KOVA has never provided Bristol

   Preservation proof of insurance for a commercial general liability policy or a worker’s

   compensation policy. (Aff. Mitch Walters ¶ 55). In its Initial Disclosures, where it was required

   to produce documents that “support its claims or defenses,” KOVA failed to provide any proof of

   insurance, except its property loss coverage. Fed. R. Civ. P. 26(a)(1)(A)(ii).

              A tenant’s failure to maintain adequate insurance coverage, as required by a lease,

   constitutes unlawful detainer, warranting the issuance of a writ of possession. See Lee, 2009 WL

   4250155, at *10 (“We agree . . . that the Lessee is guilty of unlawful detainer as a matter of law

   notwithstanding the jury’s finding to the contrary. The Lessee does not argue on appeal that he

   complied with the rental and insurance terms of the lease after the sale.”). Here, KOVA has failed

   to maintain a commercial general liability policy and a workers’ compensation policy, as specified

   in Lease Paragraph 32. 11 As such, Bristol Preservation is entitled to possession.


   10
        This is in addition to the fact that KOVA took over three months to reimburse Bristol Preservation for utilities,
        which KOVA agreed to pay directly at the commencement of the Lease. (Aff. Mitch Walters ¶ 47); [Doc. 1-1,
        PageID #13].
   11
        In its Answer, Bristol Preservation alleged that KOVA materially breached the lease by its “failure to maintain
        insurance pursuant to Paragraph 32[.]” [Doc. 9, PageID #78]. Likewise, in its Counterclaim Bristol Preservation
        alleged that KOVA failed to maintain adequate insurance, as required by the Lease. [Doc. 9, PageID ##81-82]. If



Case 2:19-cv-00084-DCLC-CRW Document 16 Filed 08/05/19 Page 10 of 17 PageID #: 123
    IV.       KOVA has materially breached the Lease by failing to operate the Country Club in
              a professional and competent manner.

              From the commencement of the Lease, KOVA has failed to perform its promises that it

   was a professional and competent golf management company. Pursuant to Lease Paragraph 9,

              [KOVA] agrees it will manage and operate the Golf Course, Clubhouse, and other
              facilities located at the Leased Premises on a continual basis through the term of
              this Lease and in a professional and competent manner, consistent with the
              management and operational practices at golf courses similar to Golf Course in
              Tennessee and surrounding areas.

   [Doc. 1-1, PageID #21]. Despite this promise, and its representation that it was an experienced

   golf management company, KOVA lists the County Club as the only golf course under its

   management. KOVA’s operation of the Country Club has been everything but professional and

   competent. (Aff. Mitch Walters ¶ 56).

              On April 25, 2018, Mr. Walters received a letter from Country Club member Charles

   Garnett expressing concern over KOVA’s actions. (Id. at ¶ 57). KOVA “arbitrarily” cancelled

   Mr. Garnett’s membership. (Id. at ¶ 58). Mr. Garnett was distrustful of KOVA’s ability to manage

   the Country Club, and he was skeptical of the Bristol community’s abiding good will given

   KOVA’s actions. (Id. at ¶ 59).

              Apparently, Mr. Garnett’s experience with KOVA was ubiquitous within the community.

   For example, according to longtime member, Larry Talbert, KOVA employs young adults to run

   the entire Country Club. (Aff. Larry Talbert 12 ¶¶ 4-5). A single employee, with no golf course

   management experience, is tasked with opening and closing the facilities, answering all phones,

   and retrieving carts and golf balls, and the cart boy does not arrive until approximately 1:00 p.m.


        it maintained appropriate insurance, KOVA would have produced documents supporting its defense against these
        allegations, as required by Rule 26(a)(1)(A)(ii), yet KOVA did not. In fact, KOVA produced its current property
        insurance policy, and it conspicuously notes that “Commercial General Liability” is “Not Covered.” Presumably,
        KOVA does not maintain an appropriate commercial general liability policy or a workers’ compensation policy.
   12
        Mr. Talbert’s Affidavit is filed contemporaneously herewith.




Case 2:19-cv-00084-DCLC-CRW Document 16 Filed 08/05/19 Page 11 of 17 PageID #: 124
   to assist in the retrieval of carts. (Id. at ¶ 6). Over the last year, the golf pro has left and has not

   been replaced, leaving the Country Club without a golf pro. (Id. at ¶ 9).

              The golf course hours are sporadic, sometimes opening at 7:30 a.m. with tee times not until

   8:00 a.m. (Id. at ¶ 7). This inconsistent opening time is out of line with other golf courses in the

   area, which open between 6:30 a.m. and 7:00 a.m. (Id. at ¶ 8). Moreover, the snack bar is closed

   on Monday and Tuesday, which cuts into the members’ attempts to purchase food and beverages.

   (Id. at ¶ 10).

              Given KOVA’s lackluster management of the Country Club, Mr. Talbert will transition to

   a month-to-month membership in October 2019, and he has been informed by other members that

   they plan to do so as well. (Id. at ¶¶ 11-12). In fact, when showing the Country Club to prospective

   members, Mr. Talbert was embarrassed by the unkempt appearance of the facilities, as they were

   not properly mulched, weeded, or sowed with grass, and the building appearance. (Id. at ¶ 13).

   As a result, the prospective members did not join the country club. (Id. at ¶ 14). KOVA’s actions

   have resulted in the fear that it is not fully committed to staying and operating the Country Club.

   (Id. at ¶ 15).

              These are but a few of the complaints and concerns of which Bristol Preservation has been

   made aware. Mr. Walters has been repeatedly told that members are unhappy and that prospective

   members are wary to join. (Aff. Mitch Walters ¶ 60). For example, KOVA’s failure to timely

   aerate the greens has caused concern amongst the Country Club members. (Id.). Furthermore,

   Mr. Walters has received invoices from local vendors and contractors showing that KOVA has

   failed to pay its bills (in addition to the monetary obligations KOVA has failed to perform under

   the Lease). 13 (Id. at ¶ 61).


   13
        This pattern of non-payment is further demonstrated by the fact that KOVA rented a home owned by Roscoe Bowan,
        the other owner of Bristol Preservation, and did not pay him the reasonable rate of $600 per month. (Aff. Mitch



Case 2:19-cv-00084-DCLC-CRW Document 16 Filed 08/05/19 Page 12 of 17 PageID #: 125
           Since April 2018, KOVA has continually underperformed its obligations. (Id. at ¶ 62).

   KOVA has not employed skilled or knowledgeable employees to run the Country Club’s pro shop

   and rarely requires management level employees to be present at the Country Club. (Id.). The

   Country Club is unclean, and the exterior has no landscaping and is plagued by weeds. (Id.).

   Furthermore, there is no sign indicating the restaurant is open, which negatively affects the Food

   and Beverage Percentage Rent Bristol Preservation should receive. (Id.). In response to Bristol

   Preservation’s attempt to accommodate KOVA and introduce it to the local community so that it

   would succeed, KOVA has undermined the goodwill the community holds toward Bristol

   Preservation, its owners Mitch Walters and Roscoe Bowman, and the Country Club. (Id. at ¶ 63).

           Bristol Preservation’s entire purpose in leasing the Country Club to KOVA was to manage

   and operate the facilities, and KOVA’s failure to operate and manage the Country Club in a

   competent and professional manner goes to the heart of the Lease. As such, KOVA’s breach is

   material, and it is entitled to retake possession. See M & M Elec. Contractor, Inc. v. Cumberland

   Elec. Membership Corp., 529 S.W.3d 413, 423 (Tenn. Ct. App. 2016) (analyzing the factors for a

   material breach—“the extent to which the injured party will be deprived of the benefit which he

   reasonably expected”).

    V.     This Court may apply Tennessee’s Forcible Entry and Detainer Statutes.

           Rule 64 of the Federal Rules of Civil Procedure provides: “At the commencement of and

   throughout an action, every remedy is available that, under the law of the state where the court is

   located, provides for seizing a person or property to secure satisfaction of the potential judgment.”

   Fed. R. Civ. P. 64. Rule 64 “‘gives federal courts jurisdiction to impose every remedy available




     Walters ¶ 61 n.1). Mr. Bowman, as a gesture of goodwill, agreed to offer the rental to KOVA for half of its market
     value so KOVA’s agent would have a place to stay when travelling from Florida to Bristol, Tennessee. (Id.).




Case 2:19-cv-00084-DCLC-CRW Document 16 Filed 08/05/19 Page 13 of 17 PageID #: 126
   under the laws of the state where the court is located to secure satisfaction of a potential judgment

   . . . .” Eberhard v. Physicians Choice Lab. Servs., LLC, No. 3:15-0156, 2016 WL 6432794, at *2

   (M.D. Tenn. Oct. 31, 2016) (quoting Bristol Anesthesia Servs., P.C. v. Carilion Clinic Medicare

   Res., LLC, No. 2:15-cv-17, 2016 WL 885089, at *4 (E.D. Tenn. March 8, 2016)). 14 Moreover,

   federal courts routinely apply state law forcible entry and detainer statutes. See, e.g., Mantey, Mon

   Ami, Lonz Wineries, Inc. v. Buckantz, 902 F.2d 1569 (Table), 1990 WL 688857 (6th Cir. 1990)

   (applying Ohio’s unlawful detainer statutes and affirming grant of summary judgment in favor of

   landlord); U.S. v. Wilson, 881 F.2d 596, 600 (9th Cir. 1989) (applying California’s unlawful

   detainer statutes and upholding district court’s grant of possession to landlord); Murphy v. Texaco

   Inc., 567 F. Supp. 910, 912 (N.D. Ill. 1983) (applying Illinois’ unlawful detainer statutes).

   Accordingly, this Court may apply Tennessee’s Forcible Entry and Detainer Statutes that allow

   for the issuance of a writ of possession. Tenn. Code Ann. § 29-18-101 et seq.

              Tennessee’s unlawful detainer statute “creates a right to bring a cause of action for a writ

   of possession when a lessee remains on the leased property after the lease has been terminated.”

   Cain P’ship Ltd. v. Pioneer Inv. Serv. Co., 914 S.W.2d 452, 456 (Tenn. 1996) (citing Tenn. Code

   Ann. § 29-18-104). It has also been extended to allow for a writ of possession where the lease has

   not terminated but the tenant has failed to perform its promises within a reasonable period after

   being requested to do so. Id. at 459 (adopting the Restatement (Second) of Property, § 13.1). “In

   short, per . . . § 29-18-104 and Cain, a landlord may terminate a lease and take possession of the


   14
        Tennessee Code Annotated Section 29-18-118 requires the court to hold a trial on the detainer warrant within 15
        days. Applying similar statutes for return of personal property, this Court has previously held that Tennessee’s
        speedy hearing statutes are applicable in federal court. See Mack Fin. Corp. v. Clevinger, 489 F. Supp. 1301, 1302
        (E.D. Tenn. 1980) (citing Tennessee’s replevin statutes and holding that the court was required to hold a hearing
        not later than 20 days after the motion for a writ of possession was filed). While Bristol Preservation does not object
        to this Court’s normal briefing schedule, Bristol Preservation believes Section 29-18-118 serves as an additional
        basis for this Court to enter a judgment for possession and order a writ of possession to issue prior to the August
        2020 final trial.




Case 2:19-cv-00084-DCLC-CRW Document 16 Filed 08/05/19 Page 14 of 17 PageID #: 127
   property if the tenant fails to abide by the lease provisions.” Richmond v. Frazier, No. E2008-

   01132-COA-R3-CV, 2009 WL 2382303, at *7 (Tenn. Ct. App. Aug. 4, 2009).

          The Restatement, adopted by Cain, allows the landlord and tenant to agree to remedies for

   breach of the lease that are in lieu of or in addition to those provided for by the Restatement. Cain,

   914 S.W.2d at 459 (“Except to the extent the parties to a lease validly agree otherwise.”). Here,

   not only does Tennessee law allow for Bristol Preservation to retake possession for KOVA’s

   breaches, but the Lease allows Bristol Preservation to retake possession and continue to hold

   KOVA “liable for all sums which would have been payable under this Lease at such time as such

   amounts would have become due under the Lease from time to time, less the proceeds, if any, of

   reletting effected by [Bristol Preservation].” [Doc. 1-1, PageID #24]. In other words, following

   KOVA’s failure to cure, Bristol Preservation obtained the right to terminate the Lease, seek legal

   remedies (including a writ of possession), and continue to seek from KOVA all sums payable

   under the Lease. [Doc. 1-1, PageID #24].

          In short, this Court should apply Tennessee’s unlawful detainer statute, enter a judgment

   for possession of the Country Club in favor of Bristol Preservation, and order that a writ of

   possession issue, if necessary.

                                             CONCLUSION

          KOVA is in wrongful possession of the Country Club and has failed to perform almost all

   its Lease obligations for over a year. KOVA currently owes Bristol Preservation over $100,000.

   Short of this Court entering a judgment for possession, KOVA will continue to occupy the Country

   Club rent- and tax-free until a final hearing of this matter in August 2020. KOVA will be able to

   further undermine the goodwill Bristol Preservation has generated for the Country Club and itself.

          Accordingly, Bristol Preservation requests that this Court:




Case 2:19-cv-00084-DCLC-CRW Document 16 Filed 08/05/19 Page 15 of 17 PageID #: 128
                   1. Enter a judgment for possession of the Country Club, pursuant to Tennessee Code

                       Annotated Section 29-18-104.

                   2. Order that the clerk issue a writ of possession, as allowed by Federal Rule of Civil

                       Procedure 70, against KOVA for the Country Club, which is more particularly

                       described as the Leased Premises in the Lease, if KOVA does not vacate the

                       Country Club within ten days after entry of the judgment. 15

                   3. Reserve all monetary damages resulting from KOVA’s material breaches for the

                       final hearing of this matter, which is currently scheduled for August 2020.




   15
        Under Tennessee Code Annotated Section 29-18-130, a plaintiff is entitled to immediate possession via a writ of
        possession following an entry of judgment. Nonetheless, Bristol Preservation is amenable to giving KOVA ten
        days following the entry of judgment to wrap up its affairs at the Country Club and comply with its post-termination
        obligations, as set forth in Lease Paragraph 41(b).




Case 2:19-cv-00084-DCLC-CRW Document 16 Filed 08/05/19 Page 16 of 17 PageID #: 129
          Respectfully submitted this 5th day of August, 2019.

                                                PAINE, TARWATER, and BICKERS, LLP

                                                /s Dwight E. Tarwater
                                                Dwight E. Tarwater (BPR #007244)
                                                det@painetarwater.com
                                                Adam R. Duggan (BPR #035121)
                                                ard@painetarwater.com
                                                900 South Gay Street, Suite 2200
                                                Knoxville, Tennessee 37902
                                                865-525-0880

                                                THE ISAACS LAW FIRM

                                                /s Gregory Isaacs
                                                Gregory Isaacs (BPR #013282)
                                                gpi@isaacslawfirm.com
                                                618 South Gay Street, Suite 300
                                                Knoxville, Tennessee 37902
                                                865-673-4953

                                                Counsel for Defendant Bristol Preservation, LLC

                                   CERTIFICATE OF SERVICE

   I hereby certify that on the 5th day of August, 2019, the foregoing was served on the following via
   the Court’s electronic filing system:

          William A. Reeves
          Lindsey L. Hobbs
          WISE & REEVES, PLLC
          Two Centre Square, Ste. 160
          625 S. Gay Street
          Knoxville, TN 37902

                                                /s Dwight E. Tarwater




Case 2:19-cv-00084-DCLC-CRW Document 16 Filed 08/05/19 Page 17 of 17 PageID #: 130
